ACCEPTED
                                                                                                         05-15-01493-CV
                                                                                              FIFTH COURT OF APPEALS
                                                                                                         DALLAS, TEXAS
                                                                                                   12/22/2015 8:30:49 AM
                                                                                                              LISA MATZ
                                                                                                                  CLERK

                                  CAUSE NO. 05-15-01493-CV

MICHAEL GAY COOK,                                             IN THE COURT OF APPEALS
                                                                                    FILED IN
APPELLANT                                                                    5th COURT OF APPEALS
                                                                                  DALLAS, TEXAS
VS.                                                                          12/22/2015 8:30:49 AM
                                                                                    LISA MATZ
                                                                                      Clerk
CAROLINE D. COOK,
APPELLEE                                                      FIFTH DISTRICT OF TEXAS AT
                                                              DALLAS

           APPLICATION FOR TEMPORARY RESTRAINING ORDER

       COMES NOW Appellant and files this Application for Temporary

Restraining Order and would show unto this honorable Court the following matters

to-wit:

1.     Appellant has been unable to post a supersedeas bond in this matter because a hearing has

not been set for my Motion to Reduce Supersedeas Bond. Until the supplemental record is

received the Motion will not be heard and a lock out has been scheduled to occur prior to any

hearing on the pending Motion.        A Writ of Possession has been served and the lock out is

scheduled for Wednesday, December 23, 2015 at 9:00 a.m. Appellant has not been able to secure

a new place to live. Appellant is elderly and has serious medical conditions, to include but not

limited to Type 2 diabetes, below knee amputation of left leg and hypertension. Removal from

the premises before acquiring suitable accommodations will put Appellant’s health at risk.

2.     Unless the Appellee is enjoined, Appellant will suffer probable harm which is imminent

and irreparable. More specifically, if not enjoined, Appellee may take legal action to evict or

otherwise cause Appellant to be dispossessed of the Property. Appellant has no adequate remedy

at law because the subject matter is real property and any legal remedy of which Appellant may

avail itself will not give it as complete, equal, adequate and final a remedy as the injunctive relief
herein sought.

3. Therefore, Plaintiff requests this Court issue a Temporary Restraining Order.

4. The granting of the relief requested is not inconsistent with public policy considerations.



                                                PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that:

       A.        Court conduct a hearing on the Plaintiff=s Application for Injunctive Relief;

       B.        A temporary restraining order be issued restraining the Appellee, its agents,

                 employees, officers, directors, shareholders and legal counsel, and those acting in

                 concert or in participation with them who receive actual notice of the Order, by

                 personal service or otherwise, from enforcing a Writ of Possession or otherwise

                 taking action to evict the Appellant from the real property which is the subject

                 matter of this lawsuit.

       Respectfully submitted this the 22nd day of December, 2015.



                                           Kerry L. Prisock
                                           Kerry L. Prisock
                                           State Bar Number 24082005
                                           Post Office Box 1051
                                           Rockwall, Texas 75087
                                           Telephone: 214-632-3823
                                           Facsimile: 469-252-7496
                                           kprisocklegal@sbcglobal.net
                                           ATTORNEY FOR APPELLANT